Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/735,608 filed on 01/06/2020.  This action has been made NON-FINAL.
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claims 1-7 fails to contain a transitional phrase such as the term “comprising”.  See MPEP 2111.03.
Claim 1 recites “These sets and methods will have some key functionalities:”.  The examiner assumes this language was placed in claim 1 by error and suggests that the Applicant remove such language.  In addition, because of this erroneous language, claim 1 contains multiple periods.  MPEP 608.01(m) recites “Each claim begins with a capital letter and ends with a period.”.
Claim 1 recites “such as”.  The examiner suggests removing such language from the claims.
Claims 2 and 4 contains parentheses.  The examiner suggests removing parentheses from the claims.
Claim 7 contains the following language: “While certain aspects of the disclosure are presented below in certain claim forms, the inventor contemplates the various aspects of the disclosure in any number of claim forms. For example, while only one aspect of the disclosure is recited as a means-plus-function claim under 35 U.S.C. .sctn.112, 6, other aspects may likewise be embodied as a means-plus- function claim, or in other forms, such as being embodied in a computer-readable medium.  (Any claims intended to be treated under 35 U.S.C. .sctn.112, 6 will begin with the words "means for".) Accordingly, the applicant reserves the right to add additional claims after filing the application to pursue such additional claim forms for other aspects of the disclosure.”.  The examiner assumes this language was placed at the end of the claims by mistake and the examiner suggests such language should be removed.
The dependent claims are objected to for depending upon a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “system and method”.  This claim fails to provide and structure and/or functional language to execute and carry out the invention.  Therefore, this claim is rendered as indefinite.
Claim 1 recites “the optimal data results” and “the most optimal output”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.
Claim 1 recites “the type of data”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.
Claims 2-4 and 6-7 recites “the presence”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.
Claim 2 recites “the user data”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests deleting “the” from this claim limitation.
Claim 2 recites “the preferred route”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite. The examiner suggests for the claim limitation to recite as “a preferred route”.
Claim 2 recites “the algorithms mentioned in claim 1”.   There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests deleting “the” from this claim limitation.
Claim 2 recites “the setup”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests deleting “the” from this claim limitation.
Claim 2 recites “the data architecture”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests for the claim limitation to recite as “a data architecture”.
Claim 3 recites “the basic”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests deleting “the” from this claim limitation.
Claim 3 recites “its learning process”.  It is unclear to the examiner as to what the term “its” is referring to and therefore this claim limitation is rendered as indefinite.
Claim 3 recites “the updates”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests deleting “the” from this claim limitation.
Claim 4 recites “the systems' synopsis algorithm”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.
Claim 5 recites a “computer program product”.  This claim fails to provide and structure and/or functional language to execute and carry out the invention.  Therefore, this claim is rendered as indefinite.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following:
Claim 1 includes two statutory classes of invention: a system and method.  It must be clear from the wording of a claim that it is drawn to one or the other of mutually exclusive statutory classes of invention. A method/process is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. Ex parte Lyell at 1552.   A system/machine claim should positively recites “a concrete thing, consisting of parts, or of certain devices and combination of devices”.  A method and system step are not considered statutory because the claim is bridging two distinct statutory classes.
Claims 1-4 and 6-7 is directed to non-statutory subject matter.  The dependent claim(s) 2-4 and 6-7 does/do not fall within at least one of the four categories of patent eligible subject matter because claims 2-4 and 6-7 recites “The presence” which is not a statutory class.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo, US20150293976.  
Claim 1:
Guo discloses a set of systems and methods (See Abstract) comprising:
analyze a network of linked data points through a specified search network (See Paragraph 0068), based on mathematical equations (See Paragraph 0091-0092)
calculating additional parameters to lead to the optimal data results as required (See Paragraphs 0088; 0091-0097; 0103; 0109),
paired with a software interface to input a search query (See Paragraph 0021; 0030) and relational parameters such as the type of data entered for the most optimal output  (See Paragraphs 0088; 0091-0097), 
based on the relational parameters  (See Paragraphs 0088; 0091-0097). 
Claim 2:
Guo discloses an optimality functionality systems by using the user data and inputs throughout system usage to constantly update on preferences (See Paragraph 0126-0128), probability of usefulness of a particular data point (say a website) (See Paragraph 0032; 0034; 0055; 9126-0128), and the preferred route of narrowing the data points from the network of data, governed by a defined network linked by certain  (See Figure 5 & Paragraph 0063).
Claim 3:
Guo discloses an DL (Deep Learning), Al (Artificial Intelligence), PA (Predictive Analytics), Statistical and Coefficient Assigning (Rating) (CA) algorithm, all methods referring to Claim 1, to learn and adapt from the user interaction and inputs for a change in the processed parameters over time, which as an append to the basic DL,AI,PA and CA program(s), but having these relational parameters aiding its learning process, and the updates process after interaction with a set of results (See Figure 4 & Paragraphs 0029; 0065; 0071; 0109).
Claim 4:
Guo discloses mathematical functions to evaluate complex, non-numeric, and constantly updating variables and data to accurately compute and store semi-processed (in regard of the full output) data into the systems' synopsis algorithm, referring to Claim 1 (See Paragraph 0096).
Claim 5:
Guo discloses a computer program product to effectively bundle all related network data and software functionalities to into one encapsulated accessible application via a user-interactive interface (See Paragraphs 0040 & 0068).
Claim 6:
(“cloud storage mechanism” See Paragraph 0043).
Claim 7:
Guo discloses a user-understandability system to let the user informatically understand all the utilized terminologies (See Paragraph 0093 & 0123), ratings, coefficients, related links and utilized links in a manner most convenient for the use and scrutiny of the user, as described in Claim 1 (See Paragraph 0068 & 0093 & 0123).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 25, 2021